91 F.3d 148
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.CAPITOL INDEMNITY CORPORATION Plaintiff-Appelleev.John E. MATICH, doing business as Wagon Wheel Saloon DefendantTory SJODIN Movant-AppellantCAPITOL INDEMNITY CORPORATION Plaintiff-Appelleev.John E. MATICH, doing business as Wagon Wheel SaloonDefendant-AppellantMINNESOTA JOINT UNDERWRITERS ASSOCIATION Intervenor-Appellant
Nos. 95-3475, 95-3437.
United States Court of Appeals, Eighth Circuit.
Submitted June 10, 1996.Filed July 5, 1996.

Before BEAM and HEANEY, Circuit Judges, and BOGUE,* Senior District Judge.
PER CURIAM.


1
John Matich (Matich) appeals the district court's1 order denying his motion to vacate a default judgment granted against him and in favor of Capitol Indemnity Corporation (Capitol).  Capitol had filed a declaratory judgment action urging its comprehensive general liability policy issued to Matich did not provide coverage for an action brought against Matich by Troy Sjodin (Sjodin).  Sjodin and the Minnesota Joint Underwriting Association (MJUA) appeal the district court's order denying their motions to vacate and motions to intervene.  In denying all motions to vacate the default, the district court found no likelihood of success on the merits because an assault and battery exclusion precludes coverage.


2
Having reviewed the parties' briefs and submissions, we conclude the finding of the district court on the issue of coverage was correct.  Accordingly, based upon the well-reasoned opinion of the district court, we affirm.  See 8th Cir.  R. 47B.



*
 The HONORABLE ANDREW W. BOGUE, Senior United States District Judge for the Western Division of the District of South Dakota, sitting by designation


1
 The Honorable Donald A. Alsop, United States District Court Judge for the District of Minnesota